Citation Nr: 9903650	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  98-19 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had recognized service from July 1946 to April 
1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1998 rating decision of the 
Manila, Philippines Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for the 
cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died on 
July [redacted], 1996, more than 45 years after service; 
the cause of death was cardiorespiratory arrest.  

2.  At the time of the veteran's death, service connection 
was not in effect for any disorders. 

3.  The record contains no competent medical evidence or 
opinion relating the cause of death to the veteran's 
recognized military service. 


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service records show that the veteran had recognized service 
as a Philippine Scout from July 1946 to April 1949, that his 
military occupational specialty was supply clerk, and that he 
was also a guard, surplus clerk, and checker.  A July 1946 
induction examination report shows that no disorders were 
found and that the veteran was fit for general duty.  In the 
veteran's April 1949 separation examination, it was noted 
that the veteran had an appendectomy scar that existed prior 
to service and that he had a serviceable dental bridge.  No 
other defects or disorders were reported and the veteran was 
determined to be qualified for separation.  

In October and November 1957, the veteran applied for 
disability compensation and reported that he served during 
World War II as a guerrilla, from August 1943 to May 1946, in 
E Company, 2nd Battalion, 1st Tarlac Regiment, under the 
command of Lieutenant Colonel J. Maristela.  He asserted 
that, during his guerrilla service, he had incurred a gunshot 
wound to his right shoulder and upper right arm which had 
penetrated the back of his upper right arm and exited 
approximately two inches below the middle of the right 
clavicle.  He reported that he was treated for the gunshot 
wound from June 1945 to September 1945.  

In November 1957, the RO requested verification of the 
veteran's alleged service from August 1943 to May 1946.  In 
February 1958, the service department responded that he had 
no recognized guerrilla service, nor was he a member of the 
Philippine Commonwealth Army in the service of the Armed 
Forces of the United States. 

In affidavits dated in December 1957 and January 1958, L. P. 
Dumlao and D. D. Quibuyen stated that they were members of E 
Co., 2nd Battalion, 1st Tarlac Regiment, that one was a first 
sergeant and one was a captain and the commanding officer, 
that the veteran was the second platoon sergeant of that unit 
and served from August 1943 to May 1946, that the veteran 
incurred a gunshot wound to the back of his upper right arm 
which exited approximately two inches below the middle of his 
right clavicle in June 1945, that he was given first aid 
treatment and was then taken to the rear for hospitalization, 
and that he returned to his guerrilla unit when he was 
released from the hospital.  

In December 1957, the RO again requested verification of the 
veteran's alleged service from August 1943 to May 1946 from 
the service department and attached the affidavits submitted 
by [redacted] and [redacted].  In April 1958, the 
service department again reported that the veteran had no 
recognized guerrilla service, nor was he a member of the 
Philippine Commonwealth Army in the service of the Armed 
Forces of the United States.  

By rating decision dated in March 1958, the RO denied 
entitlement to service connection for a gunshot wound to the 
upper right arm because the alleged injury was incurred prior 
to valid military service and because the July 1946 induction 
examination and the April 1949 discharge examination showed 
no disabilities.  The veteran was informed of this decision 
in March and June 1958.  

In December 1964, the veteran again claimed entitlement to 
the disability benefits that had previously been denied.  In 
a letter dated later in December 1964, the RO informed the 
veteran that the service department had not changed its 
determination regarding his lack of recognized guerrilla 
service, that the VA was bound by the service department 
determinations, and that VA benefits may not be paid for 
disabilities incurred during his alleged guerrilla service 
unless the service department's determination changed.  
Subsequent claims of service connection for a gunshot wound 
to the right arm were denied by the RO 

In May 1980, the RO advised the veteran that the negative 
service certification of the service department was binding 
on the VA, and that the VA had no authority to amend or alter 
this determination.  

In October 1995, the veteran submitted August to September 
1995 treatment records from Hawthorne Hospital which show 
that he was treated for near syncope and hypoglycemia in 
August 1995.  He initially denied any previous medical 
problems other than some hypertensive disease which one 
examiner reported was diagnosed three months earlier; 
however, he later reported a history of a bullet wound to the 
chest and an appendectomy at age 18 and one examiner noted 
that the veteran was a poor historian.  The diagnostic 
impression was near syncope associated with unexplained 
hypoglycemia; rule out inadvertent medication error, 
insulinoma, occult diabetes mellitus, pancreatic disorder, 
etc; and history of hypertensive disease.  The endocrine 
consultation assessment was hypoglycemia, most likely 
secondary to an error in medications.  The veteran was found 
to have lung cancer with masses in the right and left lungs 
and right ischial bone metastasis.  The assessment of a 
hematology/oncology consultation was lung cancer - large cell 
type, bone metastasis, hypoglycemia, and hypertension.  It 
was noted that the most likely source was the lung, although 
there were other sites "that might give this picture such as 
the kidney, however this has been negative on the 
computerized axial tomography." 

August 1995 chest X-rays were interpreted as showing mild 
infiltrates left lower lobe, which, it was noted could be 
consistent with pneumonia; correlation with clinical 
examination was suggested.  The report of subsequent chest X-
rays indicated that a soft tissue mass was now clearly seen 
in the left lower lobe, a malignant mass had to be given 
primary consideration, and diffuse fibronodular infiltrate 
was seen throughout the remainder of the lungs; given the 
presence of a left lower lobe mass, lymphangitic spread of 
metastases as an etiology for the diffuse fibronodular 
infiltrates should be considered in the differential 
diagnosis.  

On an October 1995 NA Form 13055, Request for Information 
Needed to Reconstruct Medical Data, the veteran reported that 
he had been treated for a gunshot wound from June 1945 to 
August 1945 at several military medical facilities.  He again 
reported that he was assigned to E Co., 2nd Battalion, 1st 
Tarlac Regiment which was attached to the 130th Infantry, 
33rd Division of the United States Army during this time.  

In an affidavit received in October 1995, [redacted] and [redacted]
[redacted] stated that they served in E Co., 2nd Battalion, 1st 
Tarlac Regiment (ECLGA), from August 1943 to May 1946 with 
the veteran.  

According to an October 1995 statement in support of claim, 
the veteran asserted that he had guerrilla service during 
which he incurred a gunshot wound to his "right lower lobe" 
in June 1945.   

In November 1995, the RO received a joint affidavit from [redacted]
[redacted] and [redacted], in which they attested to the 
veteran's date and place of birth and the names of his 
parents.  

In March 1997, the RO received the veteran's certificate of 
death which shows that he died at home on July [redacted], 1996, at 
the age of 71 and that the cause of death was 
cardiorespiratory arrest.  In June and October 1997, the RO 
received another copy of the veteran's certificate of death 
which differs from the previously submitted document in 
several ways, including the fact that the cause of death 
includes an illegible smudged or crossed out line under 
cardiorespiratory arrest.  In January 1998, the appellant 
submitted the veteran's original certificate of death which 
is the same as the first copy submitted in March 1997 and 
includes only cardiorespiratory arrest as the cause of death.  
The death certificate was signed by G. E. Vigilia, M.D.  

In October 1997, the appellant submitted a Philippine Army 
service record which states that the veteran served honorably 
from August 1943 to May 1946 in the E Co., 2nd Battalion, 1st 
Tarlac Regiment; that he incurred no wounds or illnesses in 
service and his condition at discharge was fit; and that he 
had no "military service under U.S. Government to first Army 
enlistment." 

In a January 1998 statement, G. E. Vigilia, Jr., M.D., stated 
that the veteran had been under his medical care from April 
1995 to the time of his death in July 1996 and that the cause 
of his death was bone cancer secondary to his previous 
gunshot wound that he incurred when he "was still a 
soldier."  (G. E. Vigilia, M.D. signed the veteran's death 
certificate.)  

In January 1998, the appellant submitted a copy of her Social 
Security Administration Application for Survivors Benefits.  

A September 1998 certification from the General Headquarters 
of the Armed Forces of the Philippines, Office of the 
Adjutant General, Camp General Emilio Aguinaldo, states that 
the veteran had guerrilla service from March 1945 to May 1946 
with A Co., 1st Tarlac Regiment.  However, it simply states 
"n/a" in the blanks for revised guerrilla roster, roster 
number, page number, folder number, and date of recognition.  

A December 1998 Memorandum for File states that the records 
of individuals who claim to have served in the Commonwealth 
Army of the Philippines inducted in to the USAFFE and those 
who claim to have served in the organized guerrilla forces 
are maintained by the United States Army Reserve Personnel 
Center (ARPERCEN).  The memorandum also states that 
individual records for each potential claimant are maintained 
in alphabetical order and that ARPERCEN has informed the VA 
that, unless the claimant reports personal data (such as 
name) which is different from that which was provided in a 
prior request for verification of service, there is no value 
in resubmitting a request for verification.

Pertinent Law and Regulations

The appellant must submit evidence sufficient to render her 
claim well grounded.  See 38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78, 82 (1990).  An allegation of 
service connection is not sufficient; the appellant must 
submit evidence in support of the claim that would "justify 
a belief by a fair and impartial individual that the claim is 
plausible."  See 38 U.S.C.A. § 5107; Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992). 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Where a veteran 
served 90 days or more during a period of war or during 
peacetime service after December 31, 1946, and 
cardiovascular-renal disease or cancer becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.307, 3.309 (1998).  In addition, service-
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  

Under the provisions of 38 U.S.C.A. § 1153 (West 1991) and 38 
C.F.R. § 3.306 (1998), a preexisting injury or disease will 
be considered to have been aggravated by service where there 
is an increase in disability during such service, unless 
there is a finding that the increase in disability is due to 
the natural progress of the disease.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut a 
presumption of aggravation where a pre-serve disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b).  This regulation further provides that 
aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  Id.  Moreover, in Hunt v. Derwinski, 
1 Vet. App. 292 (1991), the United States Court of Veterans 
Appeals (Court) determined that temporary or intermittent 
flare-ups during service of a preexisting injury or disease 
are not sufficient to be considered aggravation in service 
unless the underlying condition, as contrasted with the 
symptoms, is worsened.  Hunt, at 296.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 U.S.C.A. 
§§ 1111, 1137 (West 1991); 38 C.F.R. § 3.304(b) (1998).  The 
presumption of soundness can be rebutted if clear and 
unmistakable evidence demonstrates that the disease or injury 
existed prior to enrollment.  Id. 

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must independently, or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but, rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (1998).

Consideration shall be given to the places, types, and 
circumstances of such veteran's service as shown by such 
veteran's service record, the official history of each 
organization in which such veteran served, such veteran's 
medical records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a) (West 1991).  

With regard to Philippine service, certifications by the 
service department will be accepted as establishing periods 
of recognized service as a Philippine Scout, a member of the 
Philippine Commonwealth Army serving with the Armed Forces of 
the United States, or as a guerrilla.  38 C.F.R. §§ 3.8 and 
3.9 (1998).  Moreover, the Court has held that a service 
department determination as to an individual's service shall 
be binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530 
(1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability (or cause of death) in the form of 
medical evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the appellant currently possesses a recognized 
degree of medical knowledge that would render her opinions on 
medical diagnoses or causation competent.  Lay assertions of 
medical causation will not suffice initially to establish a 
plausible, well-grounded claim, under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  If no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Analysis

The appellant has asserted that the veteran "died of Cardiac 
Respiratory Arrest which is service connected."  She 
contends that the veteran had active service from August 1943 
to December 1945 and from July 1946 to April 1949 and that he 
incurred a gunshot wound in June 1945 during service.  She 
also avers that the cause of the veteran's death was bone 
cancer, secondary to the gunshot wound incurred in service 
and that the gunshot wound contributed to the veteran's 
"weak and sickly condition" and caused or hastened his 
death.  The appellant asserts that she knows that the veteran 
incurred a gunshot wound because she saw the entry and exit 
wound scars, that he had been complaining of pain "emanating 
from his gunshot wound" since 1960, and that he was admitted 
to Hawthorne Hospital in 1995 but that they were unable to 
diagnose his ailment and she knows for a fact that the 
veteran's failing health was due to his gunshot wound.  

The claims file includes lay statements from alleged fellow 
servicemen attesting to the fact that the veteran served as a 
guerrilla from August 1943 to May 1946 and incurred a gunshot 
wound to his right upper arm and shoulder in June 1945; 
certification from the Philippine Army that the veteran had 
guerrilla service from March 1945 to May 1946; Philippine 
Army service records which state that the veteran had service 
from August 1943 to May 1946 and that he incurred no wounds 
or illnesses during that service; and a statement from G. E. 
Vigilia, Jr., M.D., in which he asserts that the cause of the 
veteran's death was bone cancer secondary to the gunshot 
wound he incurred in service.  

The RO attempted to verify the veteran's alleged guerrilla 
service from August 1943 to May 1946 with the service 
department and, in February and April 1958, the service 
department reported that the veteran had no recognized 
guerrilla service, nor was he a member of the Philippine 
Commonwealth Army in the service of the Armed Forces of the 
United States.  As noted above, the Court has held that a 
service department determination as to an individual's 
service shall be binding on the VA.  Duro; 38 C.F.R. §§ 3.8, 
3.9.  Therefore, the veteran's only verified service was his 
service as a Philippine Scout from July 1946 to April 1949, 
subsequent to the date he claimed to have sustained the 
gunshot wound.  Accordingly, there is no competent evidence 
that the gunshot wound was sustained during recognized 
service.  As to whether the preexisting gunshot wound was 
aggravated by the veteran's period of recognized service, the 
service medical records include no evidence whatsoever of 
residuals of a gunshot wound.  No residuals of the claimed 
gunshot wound were noted on the entrance or discharge 
examination reports nor was a history of a gunshot wound 
noted.  On the discharge examination the only scar identified 
was that of a 1939 appendectomy.  Therefore, the gunshot 
wound that the appellant and Dr. Vigilia asserted caused or 
contributed to cause the veteran's death actually pre-existed 
his verified service and is not shown to have been aggravated 
during his verified service.  Accordingly, the alleged 
gunshot wound is not service-connected and could not provide 
a basis for a grant of service connection for the cause of 
the veteran's death.

Although the appellant has asserted that the cause of the 
veteran's death, cardiorespiratory arrest, is service 
connected, she has submitted no competent medical evidence in 
support of this assertion.  The appellant has also asserted 
that, during the veteran's hospitalization at the Hawthorne 
Hospital in 1995, physicians were unable to diagnose his 
ailment and that she knew for a fact that the veteran's 
failing health was due to his gunshot wound.  However, as 
noted above, the gunshot was not incurred or aggravated 
during recognized service and the treatment records from 
Hawthorne Hospital include several diagnoses such as 
hypoglycemia, lung cancer - large cell type, bone metastasis, 
and hypertension.  As a lay person, the appellant is not 
competent to make a medical diagnosis or to relate a medical 
disorder to service or any injury or treatment therein.  See 
Espiritu. 

As noted above, two requirements for a well grounded claim 
are competent evidence of incurrence or aggravation of a 
disease or injury in service in the form of lay or medical 
evidence and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability 
(or cause of death).  See Caluza.  Because there is no 
competent medical evidence of any post-service disability 
whatsoever for more than 45 years after service and as there 
is no competent medical evidence relating the cause of the 
veteran's death to his recognized service, the claim for 
service connection for the cause of the veteran's death must 
be denied as not well grounded.  The veteran's death 
certificate shows that the cause of death was 
cardiorespiratory failure.  The service medical records from 
the veteran's verified period of service include no evidence 
of disability or illness, other than notations in the April 
1949 discharge examination report that he had an appendectomy 
scar that existed prior to service and that he had a 
serviceable dental bridge.  In fact, there is no competent 
medical evidence of any post-service disability whatsoever 
until August 1995, more than 45 years after service.  The 
recent statement from Dr. Vigilia does not help the 
appellant's claim since the gunshot wound to which he 
referred was not related to the veteran's recognized service.  

In view of the above, the Board finds that the claim is not 
well grounded.  Where the claimant has failed to submit a 
well-grounded claim, VA does not have a statutory duty to 
assist the claimant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464 
(1997).  However, the Board recognizes that the Court has 
held that there is some duty to assist the appellant in the 
completion of her application for benefits under 38 U.S.C.A. 
§ 5103 (West 1991 & Supp. 1998) even where her claims appear 
to be not well grounded.  Epps; Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).  In December 1997, the RO requested that the 
appellant report all medical treatment that the veteran 
received after service for all illnesses that contributed to 
his death and to provide authorization for release of 
information for each such treatment provider.  The appellant 
did not respond to this request other than to submit records 
from Hawthorne Hospital which were already of record and to 
submit the statement from Dr. Vigilia.  Therefore, as the 
appellant has not identified any medical evidence that has 
not been submitted or obtained which would support a well-
grounded claim, the VA has satisfied its duty under 38 
U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 
244 (1996).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

